 STAGE EMPLOYEES IATSE LOCAL 720 (AVW AUDIO VISUAL) 1International Alliance of Theatrical Stage Employees and Moving Picture Machine Operators of the United States and Canada, Local 720, AFLŒCIO and Steven Lucas. Case 28ŒCBŒ4351 September 12, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On June 25, 1996, Administrative Law Judge Michael D. Stevenson issued the attached decision.  The Respon-dent Union filed exceptions and a supporting brief.  The General Counsel filed limited exceptions, a supporting brief, and an answering brief.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions, limited exceptions, and briefs and has decided to affirm the judge™s rulings,2 findings,3 and conclusions only to the extent consistent with this Decision and Order. The judge found that the Union violated Section 8(b)(1)(A) and (2) of the Act by breaching its duty of fair representation when it permanently barred Steven Lucas, the Charging Party, from using its exclusive referral sys-tem since on or about March 22, 1995.  The Union ar-gues, inter alia, that no such breach occurred because it was not legally obligated to dispatch Lucas and recon-sider his 1994 expulsion from its hiring hall system.  For the reasons stated below, we find merit in this argument, and we shall dismiss the complaint.4 I. FACTS The Respondent Union operates an exclusive hiring hall for employees and employers in the Las Vegas, Ne-vada area.  From 1980 until May 1994, former union member Steven Lucas was referred out for employment through the Union™s hiring hall.5  Beginning on about May 6, 1994, the Union refused to refer Lucas to any more job assignments.  On May 16, 1994, Lucas filed a charge (Case 28ŒCBŒ4137) that alleged as unlawful, inter alia, the Respondent™s refusal to refer him.  On about May 19, 1994, the Respondent™s executive board permanently expelled Lucas from its hiring hall on the ground that he had engaged in ﬁalleged misconduct in relation to fellow employees, employers, and clientsﬂ over a 15-year period.  On June 30, 1994, the Acting Regional Director refused to issue a complaint on Lucas™ May 16 charge, finding that the Respondent™s decision not to dispatch Lucas was based only on the complaints it had received about his behavior while at the Union™s hall and while employed by signatory employers.  Lucas did not appeal this dismissal.                                                                                                                      1 The General Counsel filed a motion to strike certain portions of the Respondent™s brief.  We deny this motion for lack of merit. 2 The judge found that the Respondent failed to fully comply with the General Counsel™s subpoena duces tecum.  We do not adopt this finding and the adverse inference which the judge drew from the Re-spondent™s purported noncompliance.  The record indicates that some documents subpoenaed may not have actually existed, while other documents requested by the General Counsel were rendered moot in light of the parties™ stipulations received by the judge. 3 In view of our dismissal of the case, we find it unnecessary to con-sider those issues discussed in sec. III,B,3 of the judge™s decision con-cerning the Charging Party™s alleged theft of union documents kept at the Respondent™s hiring hall.  4 Upon careful review of the record, we find no merit in the General Counsel™s argument that the Respondent™s assertion that it has not breached its duty of fair representation must fail procedurally. The present case arose about 10 months after Lucas™ expulsion from the hiring hall.  On March 3, 1995, Lucas sent a letter to Union President Dennis Kist, explaining that he had attempted to sign in for referral but had not been dispatched, and listing the job classifications for which he was available.  Attached to Lucas™ March 3 letter was a letter written by a clinical psychologist em-ployed by the county health department, Lynn D. Larson, Ph.D.  The letter stated that Lucas had volunteered for, and been subjected to, psychological testing, and that ﬁnone of the test results revealed signs of psychopa-thology.ﬂ  Larson™s letter added that there ﬁshould be no reason, from a psychological stand point, that Mr. Lucas should not be considered fit and able to be employed at this time.ﬂ  At about the same time (i.e., in early March 1995), Lu-cas contacted AVW Audio Visuals, Inc. (AVW), an em-ployer with a contract with the Union, and informed AVW of his availability for work at the upcoming Na-tional Association of Broadcasters convention in Las Vegas.  Consequently, on March 22, 1995, AVW re-quested Lucas and several other employees by name from the hiring hall to work at the National Association of Broadcasters convention.  Lucas was not referred to AVW or to any other job on the grounds that he had been permanently expelled from the Union™s hiring hall in May 1994. II. ANALYSIS As a threshold matter, we agree with the judge™s rejec-tion of the Respondent™s defense that the complaint is barred by Section 10(b) of the Act.  On March 16, 1995, Lucas filed the instant charge alleging violations of Sec-tion 8(b)(1)(A) and (2) of the Act.6  The Respondent con- 5 Lucas withdrew his membership in the Union in 1992. 6 The charge states, in pertinent part: 332 NLRB No. 3  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2tended that the March 16, 1995 charge is, in effect, 
equivalent to the May 16, 1994 charge dismissed by the 
Acting Regional Director because both charges attack the 
Respondent™s expulsion of Lucas 
from the hiring hall.  In 
finding that the complaint is not time-barred, we rely 
solely on the fact that the Ma
rch 1995 charge challenges 
a separate event that occurred within 6 months of the 
filing of the charge.  Unlike the May 16 charge, the 
March 16 charge does not challenge, nor did the General 
Counsel seek to litigate, whether the Respondent had 
adequate justification in May 1994 to remove Lucas from 
its hiring hall referral system.  Rather the focus of the 
March 16 charge is conduct engaged in by the Respon-
dent in or after March 1995, i.e., the Respondent™s re-
fusal to grant Lucas™ request for readmission to the hiring 
hall. 
Turning to the merits of the complaint, however, we 
disagree with the judge™s finding that the Respondent 

violated Section 8(b)(1)(A) and (2) by refusing to refer 
Lucas out of its hiring hall 
in March 1995.  In reaching 
this conclusion, we are guided by certain well-
established legal principles pertaining to a union™s opera-
tion of a hiring hall.  As an operator of an exclusive hir-
ing hall, a union has a duty of fair representation to ap-
plicants using its hall.  See 
Breininger v. Sheet Metal 
Workers Local 6
, 493 U.S. 67 (1989).  As part of this 
duty, the union must operate its exclusive hiring hall in a 
manner that is not ﬁarbitrary or unfair.ﬂ  See 
Miranda 
Fuel Co., 140 NLRB 181, 184 (1962).  ﬁ[T]he rule an-
nounced in 
Vaca v. Sipes
, 386 U.S. 171, 190 (1967)Š
that a union breaches its duty of fair representation if its 
actions are either ‚arbitrary, discriminatory, or in bad 
faith™Šapplies to all union activity . . . [A] union™s ac-
tions are arbitrary only if, in light of the factual and legal 
landscape at the time of the union™s actions, the union™s 
behavior is so far outside 
a ‚wide range of reasonable-
ness™ . . . as to be irrational
.ﬂ  Air Line Pilots v. O™Neill
, 499 U.S. 65, 67 (1991).  A union is permitted a wide 
range of reasonableness in operating its hiring hall, ﬁsub-
ject always to complete goo
d faith and honesty of pur-
pose in the exercise of its discretion.ﬂ  
Ford Motor Co. v. 
Huffman
, 345 U.S. 330, 338 (1953).  A union may bar 
applicants from its referral system based on legitimate 

business considerations and absent proof of a statutorily 
proscribed objective.  See 
Longshoremen ILA Local 341 
(West Gulf Maritime Assn.)
, 254 NLRB 334 (1981).  
ﬁTo be sure,ﬂ as we have recently affirmed, ﬁthe Board 
in numerous cases has found violations of Section 
                                                                                            
                                                           
During the last 6 months, and 
continuing to date, [the Re-
spondent Union] has operated its hiring hall in an unlawful and 
discriminatory manner, including barring Steven Lucas from use 
of the hiring hall and arbitrarily denying him work referrals. 
8(b)(2) and (1)(A) when unions failed to follow estab-
lished hiring hall procedures or made referrals on the 
basis of purely subjective crite
ria, even when the conduct 
complained of was not based on the discriminatee™s 
membership or nonmembership in the union.ﬂ  
Plumbers 
Local 342 (Contra Costa Electric)
, 329 NLRB 688, 691 
(1999).  In these hiring hall cases, when a union prevents 

an employee from being hired or causes an employee™s 
discharge, the Board has presumed that the effect of the 
union™s action is to ﬁenco
urage union membershipﬂ 
within the meaning of the Act
7 because the union has 
displayed to users of the hiring hall its power over their 
livelihoods.  ﬁThe Board has reasoned that in such cases, 
the unspoken message to all hiring hall users is that, de-
spite what the rules say, the unionŠwhich controls their 
access to employmentŠcan do as it pleases in awarding 
referrals, and that union considerations may therefore 
very well affect the ability of individuals to obtain favor-
able consideration in referrals.ﬂ  Id.  This presumption 
may be overcome, however, if the interference with em-
ployment is pursuant to a valid union-security clause or 
ﬁwhere the facts show that
 the union action was neces-
sary to the effective performance of its function of repre-

senting its constituency
.ﬂ  Operating Engineers Local 18 
(Ohio Contractors Assn.)
, 204 NLRB 681 (1973), enf. 
denied on other grounds 496 F.2d 1308 (6th Cir. 1974). 
There is no contention that
 the Respondent acted dis-
criminatorily in refusing to refer Lucas in March 1995.  
Nevertheless, the Union did refuse to permit Lucas to 
register at its hiring hall.  This action presumptively has 
the effect of ﬁencouraging union membership.ﬂ  Thus, 
the issues presented to us 
here are whether the Respon-
dent acted arbitrarily in refusing to permit Lucas to regis-

ter at its hiring hall in March 1995, and whether the Un-
ion™s conduct was necessary to
 the effective performance 
of its representative function.  (There is no union-
security clause issue here.)  
We find that the Respondent 
did not act arbitrarily, and th
erefore did not violate the 
duty of fair representation owed to those who sought to 
use its hiring hall.  Further, we find that the Respondent 
has demonstrated that its conduct was necessary to pro-
tect the representative role that it performs in administer-
ing an exclusive hiring hall. 
Central to our analysis is 
the fact that Lucas was per-
manently expelled from the hall in May 1994 for 15 
 7 Sec. 8(b)(2) of the Act states that
 ﬁ[i]t shall be an
 unfair labor prac-
tice for a labor organizationŠto cau
seŠan employer to discriminate 
against an employee in violation of subsection (a)(3).ﬂ  Sec. 8(a)(3) 
provides, in pertinent part, that ﬁ[i]t 
shall be an unfair labor practice for 
an employerŠby discrimina
tion in regard to hire or tenure of employ-
ment or any term or condition of employment 
to encourage or discour-
age membership in any labor organization
.ﬂ  (Emphasis added.) 
 STAGE EMPLOYEES IATSE LOCAL 720 (AVW AUDIO VISUAL) 3years of misconduct in relation to coemployees, employ-
ers, and clients.  There is no contention that this 15-year 
record of misconduct was no
t connected with his use of 
the hiring hall.  Nor does the General Counsel allege that 
his expulsion was unlawful.
8  Indeed, as mentioned 
above, the General Counsel dismissed Lucas™ charge 

making that allegation.
9  Thus, this case involves the law-
fulness of the Respondent™s denial of a readmission ap-
plication by an individual who was lawfully expelled 
from the hiring hall only 10 months earlier. 
We recognize that the Respondent did not act pursuant 
to an explicit, written policy governing readmission to its 
hiring hall of persons permanently expelled.  Whatever 
the wisdom in maintaining such rules, there is, however, 
no legal
 requirement that a union running a hiring hall 
maintain rules or a process governing readmission for 
those who have been expelled.  In 
Teamsters Local 357 
v. NLRB, 365 U.S. 667 (1961), the Board had sought to 
prescribe rules (the ﬁMountain Pacificﬂ safeguards) for 
the operation of an exclusiv
e hiring hall.  The Supreme 
Court firmly rejected the Board™s position, stating that 
ﬁ[i]f hiring halls are to be su
bjected to regulation that is 
less selective and more pervasive, Congress not the 

Board is the agency to do it.ﬂ 
 Id. at 677.  The law there-
fore is clear that the Board 
cannot and should not dictate 
hiring hall rules for unions. 
The critical inquiry therefore is whether the Respon-
dent acted arbitrarily in its treatment of Lucas, because 
the Respondent™s actions in operating its exclusive hiring 
hall must, of course, comport with the duty of fair repre-
sentation.  To establish ﬁa
rbitraryﬂ conduct, it is not 
enough to show errors in judgment, or that a more pru-

dent union would have acted differently.  To establish the 
arbitrary conduct necessary 
for a breach of the duty of 
fair representation, it must be shown that the union acted 
in a way that is ﬁso far outs
ide a ‚wide range of reason-
ableness™ . . . as to be irrational.ﬂ  
Air Line
 Pilots v. 
O™Neill, 499 U.S. at 67. 
                                                          
                                                           
8 The General Counsel argues that the judge correctly drew an ad-
verse inference from the failure of the Respondent to comply with a 
subpoena for documents concerning its expulsion of Lucas from the 
hiring hall.  Because there is no contention that this expulsion was 
unlawful, those documents are not re
levant to any issue presented in this case, and thus we do not adopt the judge™s adverse inference. 
9 In refusing to issue a complain
t on Lucas™ charge relating to his 
suspension from the hall, the Acti
ng Regional Director informed Lucas 
thatŠ  The investigation established that the Union took the action 
because of complaints from Uni
on agents, other registrants, and employers regarding your behavior
 at the Union hall or while em-
ployed by signatory employers.  The Union, based upon these 

complaints, made a decision that it could no longer refer you for 
employment. 
That showing has not been made here.  The Respon-
dent was presented with a 15-year record of Lucas™ mis-
conduct that formed the ba
sis for his May 1994 expul-
sion from the hiring hall.  As
 against that 15-year record, 
the General Counsel presents only the March 1995 letter 

from a psychologist sent 10 months after the expulsion.  
Even assuming arguendo that a reasonable person could 

find that the letter outweighed the 15-year record of Lu-
cas™ conduct, surely the opposite conclusion could just as 
reasonably be drawn.  On its face, Larson™s letter triggers 
no obligation on the part of the Respondent to reconsider 
Lucas™ permanent expulsion from the hiring hall.  Nor 
does the letter compel a conclusion that circumstances 
had changed so significantly in the prior 10 months that 
it would be totally irrational for the Respondent to fail to 
reconsider Lucas™ permanent 
expulsion from the hiring 
hall.  In short, we cannot find that the Respondent acted 

without a rational basis, and therefore arbitrarily, in con-
cluding that Lucas had not provided adequate grounds 
for reversing its prior decision to refuse to refer him out 
of its hiring hall. 
Further, we conclude that the Respondent has shown 
that its failure to refer Lucas was ﬁnecessary to the effec-

tive performance of its function of representing its con-
stituency.ﬂ  At the outset, an element in evaluating 
whether the Respondent has made out a ﬁnecessity de-
fenseﬂ is whether its conduct 
was arbitrary.  See, e.g., 
Radio-Electronics O
fficers Union v. NLRB
, 16 F.3d 
1280, 1284Œ1285 (D.C. Cir. 1994), and cases cited.  
Here, we have found, applying the 
O™Neill Court™s defi-
nition (ﬁso far outside a ‚wide range of reasonableness™ . 
. . as to be irrationalﬂ),
10 that the Respondent did not act 
arbitrarily in refusing to refer Lucas in March 1995, only 
10 months after having permanently expelled him from 
the hiring hall. 
In Stage Employees IATSE Local 150 (Mann Thea-
tres), 268 NLRB 1292, 1295 (1984), the Board held that 
a union did not violate Section 8(b)(1)(A) and (2) by 

refusing to refer an employee who had a history of mis-
conduct and incompetence on various jobs to which he 
had been referred through the union™s exclusive hiring 
hall.  In finding that the union had overcome the pre-
sumption that its conduct e
ffectively encouraged union 
membership, the Board stated: 
 We find that . . . the Respondent (union) used 
reasonable judgment, considering all that had tran-
spired . . . in concluding that further referral of [the 
employee] would jeopardize its position as the ex-
clusive supply of the employer™s employees
.   10 Air Line Pilots v. O™Neill
, 499 U.S. at 67. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4Similarly, we find here that the Respondent used rea-
sonable judgment, considering Lucas™ 15-year history of 
misconduct, in concluding that
 the effective operation of 
its hiring hallŠwith respect to both registrants and em-
ployersŠrequired it to deny Lucas readmission to the 
hall.  The Respondent reasonably determined, in light of 
Lucas™ history of disrupting jobs, that signatory employ-

ers would resist the continued use of the hiring hall if it 
continued to refer him for work.  See footnote 9, supra. 
The fact that a single 
employerŠAVWŠrequested 
Lucas by name for referral from the hiring hall does not 

compel a contrary finding.  Under the Respondent™s col-
lective-bargaining agreement, an employer may request a 
particular employee only if the employee is on the refer-
ral list.  Thus, the issue in this case is whether the Re-
spondent could properly exclude Lucas from the list.  If 
Lucas were on the list, he would be referable not only to 
AVW but also to other employers that subsequently used 
the hall to obtain employees.  As discussed above, the 
Respondent would reasonably be concerned that the re-
ferral of Lucas to these employers could jeopardize the 
Respondent™s reputation for referring competent and 
well-behaved employees.  Thus, the AVW request does 
not undermine the Respondent™s reasonable judgment 
that the situation had not changed sufficiently in the 10 
months since Lucas™ lawful expulsion from the hiring 
hall so as to compel his immediate reinstatement to the 
hiring hall.  Given the complaints about Lucas that the 
Respondent had received over 
a period of many years 
from other employers, it was certainly justified in decid-
ing that to reinstate him at that time could jeopardize the 
integrity of the hiring hall by risking relations generally 
with signatory employers.  Similarly, the employees rep-
resented by the Respondent would understand that the 
continued exclusion of Lucas from the referral list was in 

their interests as hiring hall users and was a potential 
consequence of a record of misconduct, and not a naked 
exercise of raw power design
ed to intimidate them into 
closer adherence to the Respondent.  We therefore do not 
believe that this single name request overcomes the le-
gitimacy of the Respondent™s action in refusing to read-

mit Lucas to the hiring hall and the refusal to refer him in 
March 1995.  In these circumstances, we conclude that 
the Respondent was not acting to encourage union
 mem-
bership, but rather legitimately sought to promote the 
efficiency and integrity of its hiring hall operations.
11 Accordingly, we shall dismiss the complaint. 
ORDER The complaint is dismissed. 
                                                           
                                                           
11 See Boilermakers Local 40 (Envirotech Corp.
), 266 NLRB 432, 
433 (1983). 
Nathan W. Albright and Scott B. Feldman, Esqs.,
 for the Gen-
eral Counsel. David A. Rosenfeld, Esq
., of Oakland, California, for the Re-
spondent. DECISION STATEMENT OF THE CASE 
MICHAEL D. STEVENSON, Administrative Law Judge.  
This case was tried before me 
at Las Vegas, Nevada, on Febru-
ary 29, 1996,
1 pursuant to a complaint issued by the Regional 
Director for the National Labor Relations Board for Region 28 
on April 28, and which is based upon a charge filed by Steven 
Lucas (Charging Party or Lucas) on March 16.  The complaint 
alleges that International Alliance of Theatrical Stage Employ-
ees and Moving Picture Machine Operators of the United States 
and Canada, Local 720, AFLŒCIO (Respondent or Union) has 
engaged in certain violations of Section 8(b)(1)(A) and (2) of 
the National Labor Relations Act (the Act). 
Issues 
(1) Whether this case is barred by Section 10(b) of the Act.  
(2) Whether Respondent violated 
its duty of fair representa-
tion and acted in an unfair, arbitrary or invidious manner by 
refusing to register Steven Lucas for its exclusive hiring hall so 
that Lucas could be referred out 
for work to AVW Audio, Inc. 
[AVW], an employer who had requested Lucas by name for 
employment, pursuant to a practice whereby an employer party 
to a collective-bargaining agreement with the Union is permit-
ted to name request registrants for dispatch by the Union to the 
requesting employer. 
(3) Whether the merits of this case are affected and if so, 
how, by alleged misconduct of 
Lucas in stealing documents 
from his file at the Union, and/or by Respondent™s failure to 

comply with the General Couns
el™s subpoena duces tecum. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 
witnesses, to argue orally, and to
 file briefs. Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel and Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT 
I.  THE EMPLOYER™S BUSINESS 
I find that AVW Audio Visual, Inc. is a corporation, which 
operates a business renting and 
selling audio-visual equipment 
and related products and that it 
maintains an office and place of 
business located in Las Vegas, 
Nevada.  Respondent admits 
that during the past year, ending March 16, in the course and 
conduct of its business, AVW™s gross volume exceeded 
$500,000, and that for the past year ending March 16, it pur-
chased and received in interstate commerce, goods and materi-
als valued in excess of $50,000 directly from points located 
outside the State of Nevada.  Accordingly, it admits, and I find 
that the Employer is engaged in commerce and in a business 
 1 All dates herein refer to 
1995 unless otherwise indicated. 
 STAGE EMPLOYEES IATSE LOCAL 720 (AVW AUDIO VISUAL) 5affecting commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
II.  THE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find, th
at it is a labor organization 
within the meaning of Section 2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  The Facts 
1.  Overview 
The basic facts of this cas
e are undisputed.  Between 1981 
and 1992, Lucas was a member in good standing with the Un-
ion.  In 1992, Lucas took an honorable withdrawal from the 
Union.  Notwithstanding this w
ithdrawal, Lucas continued to 
be referred out for employment through Respondent™s exclusive 
hiring hall, just as he had been since 1980.  Then on or about 
May 6, 1994, Respondent refused to refer Lucas to any more 
job assignments.  On May 19, 19
94, according to Dennis Kist, a 
witness both for General Counsel
 and for Respondent, the ex-
ecutive board of the Union convened to discuss Lucas.  Kist 
attended the meeting in his role as president of the Union, a title 
he no longer has.2  After discussion among the 12-to-13 mem-ber executive board, it was resolved that Lucas should be ex-

pelled from the hiring hall as punishment for 15 years of al-
leged misconduct in relation to coemployees, employers and 
clients (Tr. 206). 
Once Lucas learned of the executive board™s action, he filed 
an unfair labor practice charge in Case 28ŒCAŒ4137 (filed 
May 16, 1994) against the Union. 
 In the charge
, Lucas alleged 
violation of Section 8(b)(1)(A) of the Act:  (1) by refusing to 
dispatch nonmembers; (2) by re
fusing to accept a grievance 
from Lucas with respect to his termination by an employer; 
(3) by refusing to properly represent Lucas for the past 6 
months; and (4) by refusing to dispatch Lucas (R. Exh. 1). 
On June 30, 1994, the Board™
s Regional Office completed its 
investigation of Lucas™ charge
 and the Acting Regional Direc-
tor wrote Lucas a letter explaining that the Region had found no 

merit to the charge.  In relevant part, the Acting Regional Di-
rector wrote, 
 Finally, the charge alleges that the Union refused to 
dispatch you on May 6.  The investigation disclosed that 
the Union has decided that it will no longer permit you to 
be dispatched.  The investigation established that the Un-
ion took the action because of complaints from Union 
agents, other registrants, a
nd employers regarding your 
behavior at the Union hall or while employed by signatory 
employers.  The Union, based upon these complaints, 
made a decision that it could no longer refer you for em-
ployment and, accordingly, advised you that it would not 
be dispatching you for employment.  There is no evidence 
that the Union™s decision was made as a result of your lack 
of membership or for any reason other than the complaints 
received by the Union regarding your behavior at the Un-
ion hall and while employed.  In this regard, there is no 
                                                          
 5. 
PROGHT OPE
6. AT CAR
PEN
      
TECHNICIAN 7. A

CT8. VIDEO CAMERA-
MAN 9. AV TECHNICIAN 
 IS APPD! 
                                                            
2 Kist currently is a practicing atto
rney who represents the Union in 
certain legal matters, not including the instant case. 
evidence that the Union has refused to dispatch any other 
non-member.  I am, therefore, refusing to issue a com-
plaint in this matter. 
Very truly yours, 
/s/ Robert A. Jackson 
Acting Regional Director 
 [R. Exh. 2]
3  There is no evidence that Lucas appealed the decision of the 
Acting Regional Director.
4 2.  AVW name requests Lucas for dispatch 
The facts of this case skip fo
rward several months to on or about March 3, when Lucas wrote a letter to Kist which letter 
reads as follows: 
 IATSE LOCAL 720 STAGEHANDS 
3000 S. Valley View Blvd. 
Las Vegas, NV. 89102 
 President Dennis Kist Esq., 
 I™ve made several attempts to sign in for work referral on this 
Union™s out of work list but haven™t been dispatch [sic] since 
May of 1994. 
 Please insure I am signed in, for I™m available to work in the 
following job classifications. 
 1. CAR LOADER 
ASSISTANT 
PS 2. SPOTLI
RA- 
       TOR 
SSISTAN
-  TER 
3. HEAD SOUND 
SSISTANT ELE
RICIAN 
4. ASSISTANT 

SOUND   COOPERATIONRECIATE
 Fraternally, 
/s/ Steven Lucas 3/03/95 
STEVEN LUCAS 
 3 The decision of the Acting Regional Director was based in whole 
or in part on certain information 
submitted to him by the Union and 
union counsel.  Some or all of this same information was gathered 
together by the General Counsel from the Region™s closed file in Case 
28ŒCBŒ4137 and appended to a document captioned, ﬁCounsel for the 
General Counsel™s Motion In Limineﬂ (GC Exh. 1(n)), in which Gen-

eral Counsel asked me to bar certai
n evidence from the instant case.  I 
took this motion under advisement and 
deferred ruling (Tr. 21).  I find 
now that the motion is moot and that no ruling is required because the 

material the General Counsel sought 
to exclude from the record, has, 
for the most part, not been admitted. 
 That is, the material appended to 
the motion in limine is, of course, 
part of the record.  But the docu-
ments were not admitted in support 
of any substantive issue in this 
case. 4 Lucas had a right to appeal this dismissal of the charge to the Gen-
eral Counsel™s Office of Appeals pursuant to Sec. 102.19 of the Board™s 
Rules and Regulations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6P.OBou103 
    [GC Exh. 8] 
 Appended to Lucas™ letter to Kist was a second letter written 
by L
is letter also dated March 3, reads 
as fo300  staat Mr. Lucas sh
ould not be considered fit 
andyou should have 
any
 not hesitate to contact me. 
 
   name re-quest for Lucas by AVW, Lucas was not referred out to AVW 
or                            . Box 61103 
lder City, NV. 89006-6
cc:  Mr. ROBERT ZENTZ 
Attorney at Law 
626 So. Third Street 
LAS VEGAS, NV. 89101   
ynn D. Larson, Ph.D.  Th
llows:  Mr. Dennis Kist, Esquire 
President 
IATSE Local 
720 Stagehand 
0 S. Valley View Blvd. 
Las Vegas, Nevada 89102 
Dear Mr. Kist: 
Please be informed that Mr. Steven Lucas has volun-
tarily presented at my office for psychological assessment 
regarding suitability for employment through his union.  
He indicated that his mental
 and emotional stability has 
been questioned by the Stagehand™s Union, resulting in 
non-assignment of jobs and re
striction in employment 
through the union. 
Mr. Lucas was informed that psychological testing 
would only be provided in an objective and professional 
manner, and that there was no 
way of assuring him that the 
results would be beneficial in supporting his employment 
suitability.  The patient still agreed to engage in the as-
sessment process. 
From February 22nd through February 28th, the pa-
tient was given the following procedures according to 
generally accepted administrative standards:  Clinical In-
terview, Mental Status Exam
ination, Bender Gestalt, SCL-90-R, Beck Depression Invent
ory, Minnesota Multiphasic 
Personality Inventory-2, Million Clinical Multiaxial 
Inventory-2, and the Shipley 
Institute of Living Scale. 
In brief summary, the profile obtained from these pro-
cedures indicated that Steven
 Lucas is above-average in 
intellectual ability with good analytical reason skills.  He 
responded to the procedures in an open and candid man-
ner, which produced valid results.  None of the test results 
revealed signs of psychopathol
ogy.  The basic clinical 
scales on the MMP1-2 and the syndrome scales on MCMI-
2 were within normal limits.  The profile suggests that Mr. Lucas is self-confident and strives to achieve desired 

goals.  There should be no reason, from a psychological 
nd point, th
 able to be employed at 
this time.  If 
 further questions, please do
Sincerely, 
/s/ Lynn D. Larson, Ph.D. 
Lynn D. Larson, Ph.D. 
Clinical Psychologist, NV PY137 
 In his testimony, Lucas expl
ained how Dr. Larson, who did 
not testify, came to write her letter.   According to Lucas, in 
early 1995, he went to the union hiring hall where he attempted 
to sign the out-of-work list for s
ubsequent dispatch to an em-ployer.  An unnamed union employee
 refused to allow Lucas to 
sign in and allegedly questioned 
his emotional and mental sta-
bility.  Lucas then went to the county health department to seek 
a psychological evaluation.  In
formed that such evaluations 
were not available, Lucas was instead referred to Dr. Larson, to 

whom Lucas paid $500 for the evaluation. 
About the same time, Lucas cont
acted an official of AVW by 
letter and by phone.
5  According to Lucas, he had been name 
requested by and dispatched to 
AVW in the past and he desired the same procedure for March.  Accordingly, in the letter Lucas 

wrote to Mark Podany of AVW at their main office in Dallas, 
Texas, Lucas wrote of his availability for work at the upcoming 
National Association of Broadcas
ters Convention in Las Vegas 
(GC Exh. 11). To introduce a response to Lucas™ letter from AVW, the 
General Counsel called as its witness, Emmett Herman, general 
manager of AVW™s Las Vegas branch.  The response was au-
thored by Mike Barnes, AVW™s vice president located in Dal-
las, who did not testify.  Pu
rsuant to practice between AVW and the Union, Barnes™ name re
quested Lucas and several oth-ers to perform certain work at the NAB convention (GC Exh. 9).6 Notwithstanding the letter of Dr. Larson and the
 to any other job on the grounds that he had been permanently 
expelled from the Union™s hiring hall in May 1994.
7 3. Procedure 
At the conclusion of the hearing, I allowed the record to re-
main open pending the General 
Counsel™s decision on whether 
to seek enforcement of its 
subpoena duces tecum.  On 
March 27, 1996, the General Counsel advised in ﬁCounsel for 
                               5barProduction Ser-
vitwum of Agreement between the same parties 
nes collective-bargaining agreement, employers us-
ing Several documents contained in th
e record attest to the collective-
gaining relationship between AVW and the Union: 
(1) The collective-bargaining agreement between 
ces Contractors Association of 
Las Vegas and the Union (1990Œ1994) 
(GC Exh. 4). 
(2) A Memorandum of Agreement dated December 6, 1990, be-
een AVW and the Union reflecting AVW™s acceptance of and assent 
to GC Exh. 4 (GC Exh. 5). 
(3) A current Memorand
as (2) above (GC Exh. 6). 
6 Over Respondent™s objection, I admitted Barnes™ letter as a busi-
s record after Herman provided 
the necessary foundation:  Docu-
ment kept in the normal course of AVW™s business; entries on the 
document made in the normal course of AVW™s business; and entries 
on document are true and correct to 
the best of witness™ knowledge.  
See Rule 803(6) FRE. 
7 Under terms of the
 the hiring hall were permitted to
 submit without explanation ﬁno re-
hireﬂ letters for certain individuals.  This meant the Union was bound 
not to dispatch a person named in su
ch a letter to that employer.  Ap-
parently, prior to May 1994, certain employers had submitted no rehire 

letters to the Union naming Lucas, but
 the parties stipulated that no such letter was ever sent by AVW to the Union naming Lucas. 
 STAGE EMPLOYEES IATSE LOCAL 720 (AVW AUDIO VISUAL) 7General Counsel™s Motion to Close Record and Set Briefing 
Schedule,ﬂ that he had been advised by Respondent in a letter 
attached to the motion that it did not intend to comply with the 
subpoena duces tecum absent a court order.  Notwithstanding 
Respondent™s positio
n, the Gene
ral Counsel decided against 
enforcement, an
n of whether an 
adverse inferenc
t™s lack of com-
pliance.  By Order of
ed the record and set 
a hen a pa
rty has clear and unequivocal 
noIf Respondent has proven that the acts 
wand continuing to 
daas met its burden of proof.  That 
isadmitted for the truth of the matters as-
                                                          
d I consider below the questio
e is appropriate for Responden
 April 3, 
1996, I clos
briefing schedule. 
B.  Analysis and Conclusions 
1.  The 10(b) issue
8 Section 10(b) of the Act provides that ﬁno complaint shall is-
sue based upon any unfair labor practice occurring more than 

six months prior to the filing of the charge with the Board and 
the service of a copy thereof upon the person against whom 
such charge is made.ﬂ  It is therefore a statute of limitations 
which extinguishes liability fo
r unfair labor practices commit-
ted more than 6 months prior to the filing of the charge.  
NLRB v. Fant Milling Co.
, 360 U.S. 301, 309 fn. 9 (1959).  The 10(b) 
period commences only w
tice of a violation of the Act and the burden of showing that 
the charging party was on clear and unequivocal notice of the 
violation rests on Respondent.  Oliver Insulating Co., 309 NLRB 725, 726 (1992). 
As set forth above, the charge triggering the instant case was 
filed on March 16.  
hich gave rise to the charge occurred more than 6 months 
before March 16, the case is ended and Respondent wins.  If 
Respondent has not met its burden of proof, I will proceed to 
consider other issues. 
At first blush, it appears that
 Respondent has not met its bur-
den, for the facts show Lucas was aggrieved by events occur-
ring less than a month before Lucas filed the charge.  The 
charge reads that ﬁ[d]uring the 
last 6 months, te, the above-named labor orga
nization has operated its hir-
ing hall in an unlawful and discriminatory manner, including 
barring Steven Lucas from use of the hiring hall and arbitrarily 
denying him work referrals.ﬂ (GC Exh. 1(a).) 
Respondent contends, however, that the March 16 charge in 
effect is equivalent to the 
May 16, 1994 charge recited above, 
(R. Exh. 1), which the Regional 
Director investigated and dis-
missed.  I reject this argument as lacking in merit because I 
cannot find that Respondent h
, there is no proof that Lucas knew or should have know in 
1994 that not only was he barred 
permanently from use of the 
Union™s hiring hall, but also that Lucas could do nothing to 
change the Union™s position. 
With respect to the letter of Dr. Larson, which Lucas submit-
ted to the Union as proof of 
his changed circumstances, the 
Union had a fiduciary duty to consider Dr. Larson™s evaluation 
on its merits.  Had the Union done so and then rejected Lucas, I 
might see the issue differently.  At page 3 of its brief, Respon-
dent depreciates the letter of 
Dr. Larson as having no probative 
value since it was not 
 se Finally, 
thhe fact 
is as 
anlabor practice if it administers the exclusive hall arbitrarily or 
   8 Respondent™s affirmative defense was not originally pled in its an-
swer, but was added by amendment during the hearing (Tr. 15). 
rted.  I agree with this contention but it misses the signifi-
cance of the letter to this case.  
In my opinion, the letter creates 
the appearance of new circumstances from which the new 
charge draws vitality. 
In the alternative, I assume for the sake of argument that Lu-
cas™ March 16 charge is inextricably intertwined with the 
May 16, 1994 charge.  Even then, I would not find a bar to the 
instant case because Respondent again has not met its burden of 
proof to show notice.  Surely, 
the June 30, 1994 letter to Lucas 
from the Regional Director (R. Exh. 2) is not unequivocal no-tice to Lucas either of what he is supposed to have done or that 
his expulsion is in perpetuity.  To
 be sure, Lucas referred in his 
testimony to phone calls in 1994 from unidentified union mem-
bers relating to him rumors of 
what he was supposed to have 
done to justify the Union™s expulsion action.  Rumors are not 

unequivocal notice to Lucas.  Electrical Workers IBEW
 Local 
25 (Spectacore Managemen)
, 316 NLRB 932 (1995). e fact that certain employers 
may have filed no rehire letters 
with the Union regarding Lucas is not notice to Lucas
.  Tthat at least one employer, AVW, was willing to rehire Luc
d name requested him from Respondent to no avail. 
In light of the above, I reject
 Respondent™s 10(b) defense.  
Compare 
John Morrell & Co.
, 304 NLRB 896 (1996).
9 2.  Alleged unlawful refusal to register and to refer Lucas 
I begin by reaffirming that 
Respondent™s expulsion of Lucas 
from its hiring hall is not before me and I therefore express no 
opinion as to its legality. 
Focusing instead on Lucas™ attempt to re-register in the hir-
ing hall in March, I find first 
that Respondent operated an ex-
clusive hiring hall as has been admitted.
10  Next Respondent owes a duty of fair representation to applicants (or registrants) 
using the hall (or attempting to use the hall).  
Iron Workers Local 118 (California Erectors)
, 309 NLRB 808, 811 (1992).  
As part of its duty of fair representation, a union has an obliga-
tion to operate the exclusive hiring 
hall in a manner that is not 
arbitrary or ﬁunfair.ﬂ  
Stage Employees IATSE Local 412 (Vari-
ous Employers), 312 NLRB 123, 127 (1993).  The duty of fair 
representation also requires the union not only to refrain from 
arbitrary refusals to permit registration for a hiring hall (citation 
omitted) but also to inform workers of relevant rules.  
Boiler-
makers Local 374 v. NLRB, 852 F.2d 1353, 1358 (D.C. Cir. 

1988).  No specific intent to discriminate on the basis of union 
membership or activity is requi
red; a union commits an unfair 
                                                       
 9 Since the General Counsel does not so argue, I do not decide here 
whether the General Counsel could 
have reinstated the May 16, 1994 
dismissed charge based upon the Dr
. Larson letter, or on other evi-
dence.  See California Pacific Signs
, 233 NLRB 450 (1977); 
Public 
Service Planning & Analysis Corp
., 243 NLRB 1076 (1979); and 
Sonicraft, Inc. v. NLRB
, 905 F.2d 146 (7th Cir. 1990).  In addition, I 
decline to discuss 
Lotus Suites, Inc., 309 NLRB 1313 (1992), since 
Respondent presents no argument in its brief, based on that case.  
Moreover, I find that 
Lotus Suites, Inc. has no application to the issue 
dimployees hired by an employer are those from referral by 
the union. 
scussed in this segment of the case. 
10 In 
Plumbers Local Union 198 (Stone & Webster)
, 319 NLRB 609, 
612 (1995), the judge explained that
 an exclusive hiring hall is one 
where all e
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8without reference to objective criteria and thereby affects the 
employment status of those it is
 expected to repr
esent.  By 
wto its policies.  Id. at 1358. 
In 127,
sligh action 
e performance of its function of 
2 (1991). 
__ rbitrary and unfair for Respondent to 
re does noent irrebutable presump-
tion created by the Union™s action denies Lucas any possibility 
   ielding its power arbitrarily, the Union gives notice that its 
favor must be curried, thereby encouraging membership and 
unquestioned adherence 
Stage Employees IATSE Local 412
, supra, 312 NLRB at 
 the judge expressed the a
pplicable legal principle in 
tly different terms: 
Where a union causes, attempts to
 cause, or prevents an em-
ployee from being hired or otherwise impairs the job status of 

an employee, it demonstrates its power and influence over the 
employee™s livelihood so dramatically as to compel an infer-

ence that the effect of the union™s actions is to encourage un-
ion membership on the part of
 all employees who have per-
ceived the display of power.  A union may overcome this in-
ference or rebut this presumption, by proving that the 
was necessary to the effectiv
representing its constituency.
14  See, e.g., 
Teamsters Local 
456 (Louis Petrillo Corp.)
, 301 NLRB 18 at 2
_______________________ 14  A union may also show it was acting pursuant to a valid union-
security clause; however, such
 is not an issue herein. 
 In light of the above, was it arbitrary for the Respondent here 
to refuse to register Lucas on
 the grounds that he had been 
permanently expelled from the hiring hall in May 1994 in a 
decision which cannot be legally challenged in this proceeding. 
The question can be framed in di
fferent terms:  Was the Un-
ion™s action necessary to the effective performance of its func-
tion in representing its constituency?  
Plumbers Local 40 (Me-
chanical Contractor)
, 242 NLRB 1157,1160Œ1161 (1979),  
affd. 642 F.2d 456 (9th Cir. 1981).  For the reasons stated be-low, I find that it was a
fuse to register Lucas and said refusal was not necessary to 
the effective performance of Re
spondent™s function in repre-
senting its constituency. 
(a) Respondent has presented no credible evidence nor per-
suasive argument to rebut the presumption that the effect of 
refusing to re-register Lucas in its hiring hall is to encourage 
union membership on the part of
 all employees who have per-
ceived the Union™s display of power.  In sum, Respondent™s 
argument that because Lucas may have been disruptive and 
combative in 1994 means that he will always be this way
t follow.  The Union™s position amounts to a permanent irre-
butal presumption of unfitness to use the Union™s hiring hall: 
the proposition, once unfit, alwa
ys unfit must be rejected. 
In another context, the U.S. Supreme Court has opined that 
permanent irrebutable 
presumptions have long been disfavored 
under the Due Process Clause of the Fifth and Fourteenth 
Amendments.11  To be sure, the Fifth and Fourteenth Amend-
ments are not implicated in the instant case because there is no 
state action involved.  Yet, the perman
                                                       
 11 Stanley v. Illinois
, 405 U.S. 645 (1972); 
Vlandis v. Kline
, 412 U.S. 
441, 446 (1973); 
Cleveland Board of Education v. LeFleur
, 414 U.S. 
632,ofer evidence he could present to qualify for access to 
th
 the 
msfy Section 102.35 of the 
B 644Œ645 (1974). 
 redemption or rehabilitation and 
must be rejected as contrary 
to the letter and spirit of Board law.
12 (b) Respondent has operated its 
exclusive hiring hall without 
any objective standards and at th
e whim of those handling the 
referral service in violation of the Act.  
Teamsters Local 174 
(Totem Beverages)
, 226 NLRB 690, 699Œ700 (1976). .  Under 
the circumstances present here, where union officials decided to 
ignore the letter of Dr. Larson and refused to refer Lucas, even 
where he was specifically requested by AVW, Respondent 
violated both Sections 8(b)(2) and (1)(A) of the Act.  (Id. at 
698.)  Moreover, if the letter of Dr. Larson was inadequate to 
show fitness for re-registration,
 Respondent failed to tell Lucas 
what othe hiring hall.  Cf. 
Plumbers Local 230, 293 NLRB 315 
(1989). (c)Respondent has failed to comply with General Counsel™s 
subpoena duces tecum.  Prior to hearing, the General Counsel 
caused a subpoena duces tecum (B-161026) to be served on the Respondent demanding that certain documents be produced at 
hearing (GC Exh. 2).  Described in 19 separate paragraphs, the 
documents in question were 
not produced, although it is far 
from clear what documents desc
ribed in the subpoena actually 
exist.  Among the documents which apparently do exist are
inutes of one or more executi
ve committee meetings held in 
May 1994, in which the expulsion of Lucas was discussed. 
Respondent received the subpoena duces tecum on Febru-
ary 26 (GC Exh. 14).  No motion to quash nor motion to mod-

ify the subpoena duces tecum was ever filed by Respondent.  
Instead, towards the end of the 
1-day hearing, counsel for Re-
spondent boldly stated, he did not intend to comply with the 

subpoena duces tecum (Tr. 234).  Among the reasons cited by 
counsel for noncompliance was that he didn™t have a full 5-day 
notice as provided by the Board™s 
Rules and Regulations to file a motion to quash or modify.  Th
e short answer to this conten-
tion is that Respondent never as
ked for additional time in which 
to file such a motion.  Moreove
r, Respondent made it perfectly 
clear that no matter how I may 
have ruled on such a motion, 
Respondent would not comply 
since in Respondent™s view, 
none of the documents were needed for the simple issue in-
volved in the case (Tr. 235Œ237).  In any event, Respondent™s 
5-day argument is foreclosed by 
Packaging Techniques, Inc.
, 317 NLRB 1252, 1253Œ1254 (1995), where the judge pointed 

out that a subpoena may be returnable in less than 5 days from 
service, where necessary to sati
oard™s Rules and Regulations giving the judge the authority to 
regulate the course of the hearing. 
As to whether this Respondent or any party to any case can 
decide for itself whether to comply with a presumably valid 
subpoena duces tecum, which has been properly served, I find 
                                                          
 12 Suppose for the sake of argument Respondent is correct in its con-
tention that the basis for the execu
tive board™s decision in 1994 and its 
ight of my decision under the Act, 
these issues need not be considered. defense to the instant case are the same.  (Tr. 212):  That Lucas was so 
disruptive, so emotionally unstable 
that he was beyond rehabilitation.  
Under these circumstances, the 
Americans with Disabilities Act
, 42 
U.S.C. §12101 et. seq., and the 
Rehabilitation Act of 1973, 29 U.S.C. 
§791 et. seq., may be implicated in
 Respondent™s permanent bar with-
out reasonable accommodation.  In l
 STAGE EMPLOYEES IATSE LOCAL 720 (AVW AUDIO VISUAL) 9that such discretion would hobble if not destroy the process 
under which we labor.  Therefore,
 I draw an adverse inference 
from Respondent™s failure to comply with the General Coun-

sel™s subpoena duces tecum.  In 
Auto Workers v. NLRB
, 459 F.2d 1329, 1340 (D.C. Cir. 1972), the court discussed at length 
the adverse inference rule regarding a party™s failure to produce 
documents.  At page 1338, the court stated, ﬁBut while the 
adverse inference rule in no wa
y depends on the existence of a 
subpoena, it is nonetheless true th
at the willingness of a party to 
defy a subpoena in order to suppress the evidence strengthens 
the force of the pre-existing inference.ﬂ  Compare, 
Riverdale Nursing Home, 
317 NLRB 881 (1995), where the Board found 

that the judge™s use of the advers
e inference rule to fill an evi-
dentiary gap proving joint empl
oyment status ﬁsweeps too 
broadly.ﬂ  In the instant case, by contrast, I find that the Gen-
eral Counsel has pro
ven a prima facie case by undisputed facts.  
The anon-compliancnd rein-foLucas had ob-tas filed).  (ﬁClean hands 
dotablishing adequate justification for 
permanently barr
usive hiring hall 
system and for re
March.  Accord-
ina, Local 720, AFLŒCIO is a labor organization within the 
mbout December 6, 1990, AVW Audio Visual, Inc. 
an4. By permanently bar
Lucas, since on or about March 22, from using its referral system, the Union has been, 
an found that the Respondent has violated Section 
8(                                                          
dverse inference which I draw from Respondent™s 
e with the subpoena merely corroborates a
rces General Counsel™s prima 
facie case, but does not estab-
lish it, even in part. 
3.  Lucas™ alleged misc
onduct in stealing documents 
from his personal file kept at the union hall 
During the trial, Respondent rais
ed an issue regarding Lucas™ 
alleged theft of certain documents from his file kept at the un-

ion hiring hall.  The exact date 
of this alleged theft was not 
established except that it supposedly occurred prior to the 
original decision to bar Lucas fr
om use of the hiring hall (Tr. 
180).  In his testimony, Lucas denied any such unauthorized 

removal of documents from his file.  However, during cross-
examination by counsel for 
Respondent, Lucas behaved and 
testified in a way that caused 
me to doubt his denials and I 
therefore undertook an unusual procedure.  With the permission 
of both sides and Lucas himself, I requested the General Coun-sel, to sort through documents
 in Lucas™ voluminous briefcase 
in an attempt to identify any material which could have been 
taken from the Union™s file and to perform this task outside the 

presence of Respondent™s counsel
.  The General Counsel did as 
requested, and arranged the documen
ts into two categories:  the 
first clearly unrelated to any issue in this case was then placed 
back into Lucas™ briefcase; and 
the second raising a question in 
the mind of the General Counsel as to where ined the documents, was turned over to Respondent™s coun-
sel, who first cross-examined Lucas as to the source of the 
documents and ultimately offered the documents as Respondent 
Exhibit 4 as proof of the alleged theft (Tr. 197). 
In refusing to admit Respondent™s Exhibit 4, I found at hear-
ing and reaffirm here that said 
offer was irrelevant to any issue 
in the case.  So far as I can tell from this record, Lucas was not 

barred from use of Respondent™s
 hiring hall for stealing docu-ments from his file.  He was expe
lled in May 1994, based on an 
(alleged) long history of misconduct, complaints from employ-
ers, complaints from coemploy
ees (Tr. 103).  Respondent™s 
defense to the instant case is based on the same factors (Tr. 

212).  Notwithstanding the apparent
 irrelevancy, I will assume 
without finding that Lucas did take certain documents from hi
e at the union office.  Responde
nt™s counsel was able to show in Lucas™ possession a number of original documents relating to 
Lucas; Lucas™ explanation on cro
ss-examination as to how he 
came into possession of these 
documents was not
 convincing. So the question is, what difference, if any, do my suspicions 
raise, with respect to the violations of the Act which the Gen-

eral Counsel has otherwise estab
lished.  The answer is no dif-
ference whatsoever.  See 
Goodyear Tire & Rubber Co.
, 271 
NLRB 343, 346 fn. 10 (1984) (citati
on omittctrine of equity does not operate against a charging party (or 
alleged discriminatee) since proceedings such as this are not for 
the vindication of private righ
ts but are brought in the public 
interest and to effectuate statutory policyﬂ.) 
In light of the above, I conclu
de that Respondent has failed 
to meet its burden of 
esing Lucas from us
ing its excl
fusing to re-register him in 
gly, Respondent™s action violat
es Section 8(b)(1)(A) and (2) 
of the Act and I so find.
13 CONCLUSIONS OF LAW 
1. International Alliance of Theatrical Stage Employees and 
Moving Pictures Machine Operators of the United States and 

Canadeaning of Section 2(5) of the Act. 
2. AVW Audio Visual, Inc., is 
an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
3. On or ad the Union entered into, and has since that date maintained, 
a practice and/or arrangement requiring the Union to be the sole 
and exclusive source of referral
s of employees to employment 
with AVW. 
ring Steven d is, engaging in unfair labor 
practices within the meaning of 
Section 8(b)(1)(A) and (2) of the Act. 
REMEDY Havingb)(1)(A) and (2) of the Act, I shall recommend that Respon-dent be ordered to cease and de
sist from such conduct and that 
it take affirmative action designed to effectuate the policies of 
the Act. 
Having found that the Respondent unlawfully denied Steven 
Lucas referral to AVW Audio Vi
sual, Inc., I shall recommend 
that Respondent be ordered to make him whole for any loss of 
 13 After this decision had been prep
ared in draft form, I received a 
letter dated June 3, 1996, from Attorn
ey David A. Rosenfeld, enclosing 
an unpublished decision of the 9th Circuit Court of Appeals in 
NLRB v. 
Grimway Farms (Docket #94Œ70511, 5/8/96).  
The court had refused to 
enforce a potion of a Board decision and Rosenfeld argued the court™s 
rationale supported his theory in the present case.  While I seriously 
question the propriety of citing an unpublished decision of a U.S. Court 

of Appeals in a Board proceeding, I 
find the case is unavailing on its 
merits.  First, I am bound by Board 
law where there is a conflict with a 
reviewing court.  
Iowa Beef Packers, Inc., 144 NLRB 615, 616Œ617 
(1963).  Moreover, at p. 616, the court recited that the employer had 
notified terminated employees that they
 were ineligible for rehire.  In 
the instant case, no such notice was given by Respondent to Lucas in 
1994 that he was ineligible to ever use its hiring hall again. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10earnings suffered as a result of this unlawful conduct by paying 
him backpay equal to the amount of wages that he would have 
earned had he not been unlawfully denied referral to AVW 
Audio Visual, Inc. since Marc
h 22, 1995, less net interim earn-
(1987).  It will be left to compliance proceedings for the deter-

mination of the nature and exte
nt of Lucaings.  Backpay and interest are to be computed in the manner 
set forth in New Horizons for the Retarded
, 283 NLRB 1173 s™s employment op-
po 22, 1995, 
the date Respondent failed to refer Lucas. 
[Recommended Order omitted from publication.] 

  rtunities at AVW Audio Visual, Inc. after March
